Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s filing of claims 1-14 on 10/27/20 is acknowledged.  Claims 1-14 are pending and are under examination.
Foreign Priority
With regard to the foreign priority claim, while it is noted in the Application Data Sheet (ADS) filed 7/13/18, and in the Filing Receipt filed 1/15/20, it is not acknowledged in the Bibliographic Data Sheet.  The Office recommends filing a request for a corrected Bibliographic Data Sheet.  
Response to Reply
Claim Rejections - 35 USC § 112
With regard to the first rejection (see para. 6 on p. 3 of the Office Action filed 7/30/20): while applicant points out paragraphs 0182 and 0184 of the specification to show support for the rejected claim language, the cited paragraphs do not recite that the memory performs the claimed functions.  Rather, the cited paragraphs explicitly recite that the determining unit
With regard to the second rejection (see para. 7 on p. 3 of the Office Action filed 7/30/20): in light of applicant’s argument, the prior rejection of claims 1-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 6 and 14 are rejected because the claim language, “a memory configured to store element information that indicates a position where each of the plurality of gas sensing elements is located” does not appear to be supported by the originally filed disclosure.  The specification recites in e.g., [0159], “the determining unit 1202 determines whether the gas detection element has detected gas, based on the element information storage unit 1220, reads information relevant to the corresponding gas detection element (including information indicating the position of the corresponding gas detection element), and reports the information to the display control unit 1203.  Paragraph [0167] et seq., further describes how the element information storage unit is configured to store element information that indicates a position where each of the plurality of gas sensing elements is located.  Thus, based on the paragraphs cited above, it appears the element information storage unit, and not the memory, performs the claimed “configured to” claim language. 

In light of applicant’s claim amendments, the prior rejection of claims 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, and a new rejection follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 11, and 14 are rejected because the terms "a change amount of an area" and “a threshold” are relative terms which render the claims indefinite.  The rejected terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With regard to “a change amount,” the specification does not provide any examples of this term.  With regard to “a threshold,” while the specification provides a value in e.g., para. 172, this is not sufficient for a persons skilled in the art to ascertain the requisite degree because the specification provides abstract values, and no examples of what these values mean numerically. 
Claims 1, 6, and 14 are rejected because it is unclear how the newly added claim language, “wherein the determining unit is configured to, upon determining that a change amount of an area or a shape of the gas sensing element changed by the gas is greater than or equal to a threshold, determine that the gas sensing element has detected the gas, and upon determining that the change amount of the area or the shape of the gas sensing element changed by the gas is less than the threshold, determine that the gas sensing element has not detected the gas” (also pertaining to similar claim language in claims 6 and 14), further defines the claimed “system” invention, especially because applicant admitted on page 7 of the reply filed 6/24/20 that the “gas sensing elements” and “gas detection layer” are not necessarily included as parts of “gas detection system”.  Thus, in light of this admission, the Office will give the newly added claim language the appropriate weight and interpret these terms as intended use and/or functional terms.  If applicant intended to positively claim the “gas 
Claim limitations “at least one output device configured to”; “an information processing apparatus configured to”; and “a determining unit configured to” in claims 1, and 14; and “a determining unit, where the unit is configured to” in claim 6 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the generic placeholder (e.g., configured to) is modified by a word, which is ambiguous whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether each rejected limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 14 is rejected because “a gas sensing element” and “the gas sensing element” in paragraph (2) of the claim raises an antecedent basis issue.  Because this term is intended to refer to the plurality of gas sensing elements, which is initially claimed in paragraph (1), then “a gas sensing element” should be amended to “at least one gas sensing element of the plurality of gas sensing elements”; and “gas sensing element” should be amended to “the at least one gas sensing element”.  The Office recommends amending claims 1, 6, and 11 accordingly.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or the generic placeholder (e.g., configured to) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the result is inconclusive.  See 112 rejection above.  If applicant intended the rejected claim limitations above to be interpreted as computer and/or computer related limitations, then the Office suggests amending the claim limitations above to recite, e.g., a processor programmed to.  Also, applicant should cite support in the specification to show these claim limitations are computer and/or computer related limitations. Thus, 

The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the pending claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04. The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Applicant should note that the terms in the pending claims are given the appropriate weight and must be broadly interpreted in light of the specification, without reading limitations into the claim, unless the term(s) has been given a special definition in the specification.  
With regard to claims 1-5 and 14, because applicant admitted on page 7 of the reply filed 6/24/20 that the “gas sensing elements” and “gas detection layer” are not necessarily included as parts of “gas detection system,” the Office will give the claims 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn and new rejections follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Short et al. (“Short,” US Pub. No. 2008/0259341, newly cited).
As to claims 1 and 14, Short discloses a gas detection system comprising: 
(1) an output device (see e.g., sampler reader, [0027] et seq.) configured to output data acquired by monitoring a plurality of gas sensing elements each including a gas detection layer including a pigment (see 112 rejection and claim interpretation sections above); and 
(2) an information processing apparatus configured to process the data output by the output device, wherein the information processing apparatus includes
a memory (e.g., memory 115, [0030] et seq.) configured to store element information that indicates a position where each of the plurality of gas sensing elements is located (e.g., see 112 rejection and claim interpretation sections above); 
a determining unit (e.g., microprocessor, [0028] et seq.) configured to determine whether any of the gas sensing elements has detected gas, based on the data, and configured to, upon determining that a gas sensing element has detected gas, specify the gas sensing element and a position of the gas sensing element where the gas sensing element is located with reference to the element information wherein the determining unit is configured to (e.g., GPS system 135, [0030] et seq.), upon determining that a change amount of an area or a shape of the gas sensing element 
a display control unit (e.g., user interface device 125 and/or display 130, [0031] et seq.) configured to display, on an indication element, information indicating the position of the gas sensing element that has detected the gas or information indicating a status of gas leakage determined based on the data, when the determining unit determines that the gas sensing element has detected the gas.  See also GPS in [0030] et seq., and see 112 rejection and claim interpretation sections above. 
With regard to claims 1 and 14, while Short discloses separate components, such as the microprocessor and the GPS system (see above), to perform the claimed functions, Short discloses exemplary embodiments of the present invention may also provide a computer-readable medium having stored therein a program for making a 
	As to claim 2, for determining unit see e.g., microprocessor, [0028] et seq.  For the claim language following “configured to”, see 112 rejection and claim interpretation sections above.
As to claim 3, for display control unit, see e.g., user interface device 125 and/or display 130, [0031] et seq., and claim interpretation section. 
As to claims 4 and 5, see 112 rejection and claim interpretation sections above.
Claims 6-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Sakamoto et al. (“Sakamoto,” US 5849073, previously cited and cited in IDS).
See Short supra.
As to claim 6, Short discloses a gas detection system comprising: 
a plurality of gas sensing elements (e.g., passive samplers in [0010] et seq.) each including a gas detection layer including a chemical that changes color upon exposure to a specific gas (e.g., [0025]);
at least one gas monitoring output device (e.g., sampler reader, [0027] et seq.) in visual communication with the gas sensing elements where the output device converts 
a gas detection information processing apparatus, in electrical communication with the gas monitoring output device, where the processing apparatus receives and processes the data, the information processing apparatus includes:
(a)	a memory configured to store element information that indicates a position where each of the plurality of gas sensing elements is located (e.g., memory 115, [0030] et seq.);
(b)	a determining unit (e.g., microprocessor, [0028] et seq.), where the unit is configured to determine whether any of the gas sensing elements has detected gas based on the data and configured to, upon determining that a gas sensing element has detected gas, specify the gas sensing element and a position of the gas sensing element where the gas sensing element is located with reference to the element information wherein the determining unit is configured to (e.g., GPS system 135, [0030] et seq.), upon determining that a change amount of an area or a shape of the gas sensing element (e.g., changing color in passive sampler refers to the area of the gas sensing element, [0014] et seq.) changed by the gas is greater than or equal to a threshold (e.g., unexposed passive sample; comparing intensity of light reflected from an unexposed passive sampler or baseline measurement, [0014] et seq.; or colorimetric charts or strips, [0010]), determine that the gas sensing element has detected the gas (e.g., percentage of absorbed light can then be correlated to a concentration of a specific gas detected by the passive sampler, [0028]; visual change of color after exposure to a specific gas, [0025]), and upon determining that the change amount of 
(c)	a display control unit (e.g., user interface device 125 and/or display 130, [0031] et seq.), the unit in electrical communication with an indication element (e.g., user interface device 125 and/or display 130, [0031] et seq.), where the control unit provides electrical data indicating the position of the gas sensing element that has detected gas when the determining unit determines that the gas sensing element has detected the gas;
(4) an indication element (e.g., user interface device 125 and/or display 130, [0031] et seq.), whereby information indicating the position of the gas sensing element that has detected the gas or information indicating a status of gas leakage determined based on the data is displayed when the gas is detected by the gas sensing element.  
Regarding claim 6, while Short discloses a passive sampler and a chemical that changes color upon exposure to a specific gas (e.g., [0025]), Short does not specifically disclose the passive sampler includes a pigment.  Sakamoto discloses nanoparticles can be used as a pigment (see e.g., coating of samples A, B, C, and F on glass or filter paper).  See Examples 1-14 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include Sakamoto’s pigment on a gas detection layer because the pigment for sensing gas leakage allows any combustible gas such as hydrogen, carbon monoxide, acetylene, 
Furthermore, with regard to claim 6, while Short discloses separate components, such as the microprocessor, GPS system, user interface device and/or display (see above), to perform the claimed functions, Short discloses exemplary embodiments of the present invention may also provide a computer-readable medium having stored therein a program for making a computer execute a method of measuring, storing and transmitting and/or receiving data related to atmospheric gases and environmental conditions obtained at multiple sites as set forth above in [0037], which demonstrates that Short recognizes the benefit of making the present invention compact.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to combine at least some of the components of Short’s apparatus because it would provide a more compact apparatus. 
As to claim 7, for determining unit see e.g., microprocessor, [0028] et seq.  For the claim language following “configured to”, see claim interpretation section above.
As to claim 8, for display control unit, see e.g., user interface device 125 and/or display 130, [0031] et seq., and claim interpretation section.
As to claims 10 and 13, Short does not specifically disclose a backing material on the first surface of the passive sampler, and the claimed color change property.  Sakamoto discloses a gas detection layer including a first surface (e.g., surface of glass or filter paper).  Sakamoto discloses a backing material on the first surface of the gas 
As to claim 11, see claim 6 above. The system of the modified Short in view of Sakamoto will essentially perform the claimed steps. 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Short in view of Sakamoto, as applied to claim 6 and 11 above, and further in view of Sherman et al. (“Sherman,” US Pub. No. 2011/0300296, previously cited and cited in IDS)
See Short and Sakamoto supra.
As to claims 9 and 12, the modified Short does not specifically disclose a passive sampler (“detection layer”) having an adhesive force of greater than or equal to 0.2 N/25 mm.  Sherman discloses an adhesion can be intermediate (25-50N/dm) or high (60-100 N/dm) (see [0151] et seq.)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have the claimed 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the current rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



2/26/2021